DETAILED ACTION
Claims 3-6, 8,10-19, 21 and 22 are pending, claims 1, 2, 7, 9  and 20 have been cancelled.
This action is in response to the amendment filed 12/28/2020.
The present application is being examined under the pre-AIA  first to invent provisions. 
The amendment filed on 12/28/2020 under 37 CFR 1.312 has been entered.
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with David Utykanski on 1/21/2021.
The application has been amended as follows: 
In the claims:
Claim 11, line 2, “the face” has been changed to - -a face - -,
Claim 13, line 10, “piston faces (a), (b) and (c)” has been changed to - -said opposite piston face (a), said one piston face (b) and said face (c) of the second piston- -,
Claim 14, lines 5 -6, “piston face (a), piston face (b) and piston face(c)” has been changed to - - said opposite piston face (a), said one piston face (b) and said face (c) of the second piston- -,
Claim 19, line 1, “of solenoid” has been changed to - -of self-compensating solenoid- -
line 2, “each solenoid spool valve” has been changed to - -each one of the self-compensating solenoid spool valves- -,
line 2, “a pressure” has been changed to - -a separate pressure - -,
line 3, “each solenoid spool valve” has been changed to - -each one of the self-compensating solenoid spool valves- -,


The changes have been made to correct the typographical errors.


Allowable Subject Matter
Claims 3-19, 21 and 22 are allowed.
Applicant’s arguments are persuasive.
The following is an examiner’s statement of reasons for allowance: none of the prior art discloses or renders as obvious “the controller adaptively learning delivery of power to the electromagnetic actuator in relation to the pressure control value sensed by the pressure sensor such that the solenoid spool valve self-compensates” in combination with the rest of the limitations in general in claims 21 and 22.
The patent to Dlugoss (US 8408516) discloses a similar valve, however does not provide a controller with an adaptively learning feature, an appropriate obviousness rejection could not be set forth.
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Craig Price, whose telephone number is (571)272-2712 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607, Kenneth Rinehart can be reached at 571-272-4881 or Mary McManmon 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	/CRAIG J PRICE/           Primary Examiner, Art Unit 3753